Citation Nr: 0817551	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc, lumbosacral spine with scoliotic deformity and 
spondylolisthesis L5 on S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation of right sciatica, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation of osteoarthritis 
of the cervical spine, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  On April 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of this appeal for entitlement to 
an increased evaluation for degenerative disc, lumbosacral 
spine with scoliotic deformity and spondylolisthesis L5 on 
S1, currently evaluated as 40 percent disabling, is 
requested.

2.  On April 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of this appeal for entitlement to 
an increased evaluation of right sciatica, currently 
evaluated as 40 percent disabling, is requested.

3.  On April 4, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of this appeal for entitlement to 
an increased evaluation of osteoarthritis of the cervical 
spine, currently evaluated as 30 percent disabling, is 
requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an increased evaluation for degenerative disc, 
lumbosacral spine with scoliotic deformity and 
spondylolisthesis L5 on S1, currently evaluated as 40 percent 
disabling. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an increased evaluation for increased 
evaluation of right sciatica, currently evaluated as 40 
percent disabling. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an increased evaluation of osteoarthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204 (2007).

In this case, the veteran submitted a VA Form 21-4238 dated 
April 4, 2008, and indicated that he wished to withdraw his 
appeal.  



	(CONTINUED ON NEXT PAGE)


The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation for degenerative disc, 
lumbosacral spine with scoliotic deformity and 
spondylolisthesis L5 on S1, currently evaluated as 40 percent 
disabling.

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation of right sciatica, 
currently evaluated as 40 percent disabling.

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation of osteoarthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


